





AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into this 15th day of May
2015, by and between Endurance Exploration Group, Inc., a Florida corporation,
(“Endurance”) and, Overseas Marine Vessel Corp, LLC., a Florida limited
liability company. (“Contractor”)




WHEREAS, Endurance has located a number lost shipwrecks through the use of
side-scan sonar inside its “Sailfish” search area consisting of approximately
700 sq. miles; and,




WHEREAS, Endurance desires the Contractor to provide services, equipment and/or
personnel in support of the anticipated Endurance mission(s) to inspect and
recover one or more of the shipwreck cargoes located by Endurance; and,




WHEREAS, the Contractor desires to supply services equipment and/or personnel in
support of Endurance’s anticipated mission(s); and,




WHEREAS, the Parties desire to establish a formal contractual relationship to
govern their work together in accordance with the terms and conditions of this
Agreement:




NOW THEREFORE, in consideration of the mutual promises, terms and conditions
herein contained, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties do hereby agree as
follows:




1.  

SERVICES, EQUIPMENT AND/OR PERSONNEL PROVIDED BY CONTRACTOR




1.1

The services, equipment and/or personnel to be provided by the Contractor herein
are fully described in Schedule “A” attached to this Agreement and incorporated
by this reference.




1.2

Any addendum changes, modifications, additions or deletions from the services,
equipment and/or personnel as specified in Schedule “A” must be in the form of a
written agreement and signed by both parties and attached to all original copies
of this Agreement.




2.

COMPENSATION




2.1

The total amount of compensation to be paid to Contract by Endurance is fully
described in Schedule “B” attached to this Agreement and incorporated by this
reference.




2.2

Any addendum changes, modifications, additions or deletions from total amount of
compensation as specified in Schedule “B” must be in the form of a written
agreement and signed by both parties and attached to all original copies of this
Agreement




3.  

CONFIDENTIALITY, MUTUAL NON-DISCLOSURE AND NON-COMPETE




3.1

The Parties, in the ordinary course of their working relationship, will disclose
Confidential Information to one another.





1













3.2

Once disclosed the receiving party shall not disclose such Confidential
Information to any contractor or other third party without prior, written
approval from the disclosing party and shall protect such Confidential
Information from inadvertent disclosure to a third party using the same care and
diligence that each party uses to protect its own proprietary and confidential
information, but in no case less than reasonable care.




3.3

Once disclosed, the receiving party shall not use said Confidential Information
itself or in conjunction with any contractor or other third party in order to
compete in the location and salvage of any shipwreck or other target inside the
search area represented by the Confidential Information supplied.




3.4

The receiving party shall ensure that each of its employees, officers,
directors, or agents who has access to the Confidential Information disclosed
under this Agreement, is informed of its proprietary and confidential nature and
is required to abide by the terms of this Agreement including the prohibition
against competition. Either party shall properly notify the other party of any
disclosure of such Confidential Information in violation of this Agreement or of
any subpoena or other legal process requiring production or disclosure of said
Confidential Information.




3.5

All Confidential Information disclosed under this Agreement shall be and remain
the property of the disclosing party and nothing contained in this Agreement
shall be construed as granting or conferring any rights to such Confidential
Information. The receiving party shall honor any request from the disclosing
party to promptly return or destroy all copies of Confidential Information
disclosed under this Agreement and all notes related to such Confidential
Information. The parties agree that they could suffer irreparable injury if
there Confidential Agreement is made public, released to a third party or
otherwise disclosed in breach of this Agreement and that the disclosing party
shall be entitled to obtain injunctive relief against a threatened breach or
continuation of any such breach and, in the event of such breach, an award of
actual, punitive and exemplary damages from a court of competent jurisdiction
may be justified.




4.  NON-PUBLIC INFORMATION




The parties understand that Endurance is a publicly traded company. Contractor,
its owners, agents and employees may, during the course of their working
relationship, obtain material, non--public information that could impact the
trading price of the Endurance stock in either a positive or negative fashion.
Contractor, its owners, agents and employees understand that material non-public
information is also Confidential Information and they may not act upon that
information in any manner, directly or indirectly, with respect to the publicly
traded shares of Endurance.





2













5.

PUBLICITY




In addition to the restrictions in the dissemination of Confidential Information
and in disclosing material, non-public information contained in paragraphs 3 and
4 above, publicity, advertising or any other form of press release or public
announcement relating to this Agreement or the results of the operations
anticipated by the working relationship of the parties shall not be made
including the name of the other party without the express written approval of
the said party except as may be required pursuant to the terms and conditions of
paragraph 6 below.




6.

DISCLOSURE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT




As mentioned in paragraph 4 above, and the restrictions of paragraph 5 not
withstanding, the parties understand that Endurance is publicly traded company.
Endurance and/or its legal counsel may deem this Agreement to be a "Materially
Definitive Agreement" as defined by the U.S. Securities and Exchange Commission,
("SEC”). If so, Endurance and/or its legal counsel, may, at their sole
discretion, file a Form 8-K attaching this Agreement as an exhibit and thereby
disclosing all terms and conditions of this Agreement to the public in
compliance with SEC rules.




7.

TERMINATION




Either party may terminate this agreement by giving 24-hour, written Notice by
any means outlined in paragraph 8 below.  In the case of the Contractor giving
notice of termination to Endurance, said termination of use of the Contractor’s
services, equipment and personnel shall not jeopardize any scheduled operations.




8.

NOTICES




All notices or communications required by this Agreement or desired to be given
hereunder, shall be in writing and given by electronic mail, certified or
registered mail, return receipt requested or courier and shall be deemed to be
given when received.  Notices shall be addressed to the individual identified
below and at the addresses specified below.  Either Party may change its point
of contact by written notice to the other sent pursuant to this paragraph.




To Endurance:

 

To  Contractor:

c/o Christine Zitman CFO

 

c/o Micah Eldred, CEO

15500 Roosevelt Blvd.

 

15500 Roosevelt Blvd.

Suite 303

 

Suite 303

St. Petersburg, FL  33760

 

St. Petersburg, FL  33760

US (727) 533-5555

 

 

czitman@islandstocktransfer.com

 

micah@spartansecurities.com








3













9.

JURISDICTION AND VENUE




The parties confer jurisdiction and venue upon the State of Florida in the
County of Pinellas to hear any legal matters that may arise between them. The
prevailing party, in any such matter, shall be entitled to reasonable costs and
attorneys’ fees.




10.  

AMENDMENT




10.1

This Agreement sets forth the full and complete understanding of the parties
concerning the subject matter hereof as of the effective date first written
above and supersedes any and all negotiations, agreements, proposals, bids,
offers and representations made or dated prior thereto.




10.2

This Agreement may be amended or modified only by written documents executed on
behalf of the parties hereto. Oral agreements contemporaneous with or subsequent
to the date of this Agreement shall not constitute modifications hereof, unless
reduced to writing in accordance with the provisions hereof and signed by both
Parties.




11.  

INDEMNIFICTION




Each party agrees to indemnify and hold the other harmless, including its
officers, directors, shareholders, employees, agents, representatives and
controlling persons, from and against any and all damages, including attorneys
fees, incurred by other party resulting from the actions performed pursuant to
this Agreement, except for damages that result from the gross negligence or
willful misconduct of a party. This paragraph shall survive the termination of
this Agreement.




12.  

ASSIGNMENT




Endurance may assign this Agreement, or any portion hereof, to any successor in
interest to a substantial portion of its business and/or assets at any time.
 All assignments by Contractor require the prior written consent of Endurance,
in its sole discretion.  Subject to the foregoing limitations, this Agreement
shall inure to the benefit of and be binding upon the Parties thereto and their
successors and assigns.




13.    

SEVERABILITY




In the event one or more of the provisions contained in this Agreement shall be
held, for any reason, to be invalid, void, illegal or unenforceable in any
respect, such invalidity, voidness, illegality or unenforceability shall not
effect the remaining provisions hereof, and the offending provisions shall be
modified so as to be valid, legal, and enforceable to the extent possible while
maintaining the intent of the Parties.





4













14.

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement effective on
the date first set forth above.







Endurance Exploration Group, Inc.;

 

Contractor:

 

 

 

 

 

 

(Signature)

 

(Signature)

By: Christine Zitman

 

By: Micah Eldred

Its:  CFO

 

Its: Manager

 

 

 

 

 

5/14/2015

Date

 

Date

















5













SCHEDULE “A”




SERVICES, EQUIPMENT AND PERSONNEL PROVIDED BY CONTRACTOR










1.

Contractor will provide the vessel M/V Manisee.




2.  Estimated total days including transportation of equipment and travel,
mobilization and demobilization and time offshore, to be approximately 90 days.
 




3.  Contractor to be self-insured.





6













SCHEDULE “B”




CONTRACTOR COMPENSATION







1.

Total compensation to Contractor for the vessel M/V Manisee described in
Schedule “A” above shall be the payment, by Endurance, of all direct and
out-of-pocket costs only, incurred by Contractor, including but not limited to,
mooring, food, fuel, lube, satellite communications, crew costs, vessel
modification, mobilization fees, taxes, and other as deemed necessary and agreed
between the parties.








7


